On March 19, 1910, the state filed a motion to dismiss this appeal, for the reason that no notice of appeal was served and filed as required by section 6949 of Snyder's Compiled Laws of Oklahoma. To this motion plaintiff in error has filed no response. The record shows no service of such notice upon either the county attorney, the county judge, or the clerk of the county court. The motion to dismiss will therefore be sustained. It is therefore ordered that the purported appeal herein be and the same is hereby dismissed, and that a mandate be issued to the county court of Adair county, commanding said court to enforce its judgment and sentence herein.